United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, METRO POSTAL
STORE, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Victor A. Careaga, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-72
Issued: February 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 9, 2008 appellant, through his attorney, filed a timely appeal from the Office
of Workers’ Compensation Programs’ decision dated July 9, 2008, which denied his request for
merit review. The most recent merit decision is the January 8, 2008 decision of the Broad. The
Board lacks jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
consideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

The most recent merit decision is the January 8, 2008 decision of the Board, which was finalized 30 days after it
was issued and is not subject to additional merit review. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
This case has previously been before the Board on appeal. On August 17, 2005
appellant, then a 58-year-old letter carrier, filed a traumatic injury alleging that he sustained an
injury to his right shoulder and neck on July 1, 2005 when he pulled a hamper full of boxes. The
Office denied appellant’s claim on October 5, 2005 on the grounds that he failed to establish that
the alleged incident occurred. Appellant submitted additional factual and medical evidence and
requested reconsideration on November 21, 2005. On February 9, 2007 the Office denied
appellant’s claim finding that he had not submitted the necessary factual and medical evidence to
establish fact of injury. Appellant again requested reconsideration and by decision dated
May 10, 2007, the Office reviewed his claim on the merits and denied modification of its prior
decisions. He filed an appeal with the Board. In the January 8, 2008 decision, the Board found
that appellant had submitted sufficient factual evidence to establish that the employment incident
occurred, but failed to submit the necessary medical evidence to establish that the employment
injury resulted from this incident.2 The facts and the circumstances of the case as set fourth in
the Board’s prior decision are adopted herein by reference.
On June 13, 2008 appellant requested reconsideration before the Office. He stated that he
was submitting additional factual and medical evidence. The Office informed appellant that
there was no supporting documentation enclosed. Appellant provided a statement dated
April 28, 2008 that he had obtained additional medical records from Dr. Luis R. Pagan, a Boardcertified neurosurgeon.
By decision dated July 9, 2008, the Office denied appellant’s claim finding that his
request for reconsideration and statement were not relevant to the central issue of his claim for a
traumatic injury and were not sufficient to require review of the merits of his claim.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.4 When a claimant fails to meet one of the above standards, the Office
will deny the application for reconsideration without reopening the case for review on the
merits.5

2

Docket No. 07-1683 (issued January 8, 2008).

3

5 U.S.C. §§ 8101-8193, § 8128(a).

4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.608(b).

2

ANALYSIS
The most recent merit decision, the Board’s January 8, 2008 decision, denied appellant’s
claim for a traumatic injury on the basis that he failed to submit sufficient medical opinion
evidence establishing that he sustained an injury as a result of a July 1, 2005 employment
incident. Appellant requested reconsideration before the Office, indicating that relevant new
evidence regarding his claim was submitted. His letter requesting reconsideration did not
contain the alleged attachments. The Office informed appellant of this defect and he resubmitted
his letter as well as a brief statement that he had obtained additional medical records. This
statement is not sufficient to require the Office to reopen his claim for consideration of the
merits. Appellant did not submit any relevant new medical evidence, any new argument or show
that the Office erroneously interpreted or applied a rule of law. As his request for
reconsideration did not comply with the requirements of the Act, the Office properly declined to
reopen his claim for consideration of the merits of his claim.
CONCLUSION
The Board finds that the Office properly declined to reopen appellant’s claim for
consideration of the merits.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 9, 2008 is affirmed.
Issued: February 24, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

